Order unanimously reversed, on the law, without costs, and defendant’s motion granted. Memorandum: Defendant incorrectly reported that plaintiff was convicted of sale of a controlled substance, when in fact, after a trial on such charges, he has been convicted of the lesser crime of possession. A retraction was printed. Defendant’s motion for summary judgment dismissing plaintiff’s action should have been granted because plaintiff failed to show any evidence that defendant had acted in a grossly irresponsible manner, an essential element of his cause of action (see, Chapadeau v Utica Observer-Dispatch, 38 NY2d 196). (Appeals from order of the Supreme Court, Chautauqua County, Ricotta, J.—libel.) Present—Dillon, P. J., Callahan, Denman, Boomer and Pine, JJ.